Case 0:17-cv-60426-UU Document 412 Entered on FLSD Docket 01/13/2019 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


   ALEKSEJ GUBAREV, XBT HOLDING, S.A.
   and WEBZILLA, INC.,

                                        Plaintiffs,
                                                                  Case No. 17-cv-60426-UU
                            v.

   BUZZFEED, INC., AND BEN SMITH,

                                       Defendants.


              MOTION TO SET FBI DEADLINE FOR POSITION STATEMENT

         The Government hereby requests that the Court set as January 16, 2019, its deadline to file

  a position statement regarding the Court’s proposed unsealing of the affidavit the Federal Bureau

  of Investigation (“FBI”) was ordered to provide Defendant in the above-captioned matter

  (hereinafter “FBI Affidavit”). See BuzzFeed v. U.S. Dep’t of Justice, No. 17-mc-2429 (D.D.C.),

  ECF No. 33.

         On January 11, 2019, this Court denied the FBI’s motion to stay its deadline to file this

  position statement in light of the lapse in appropriations for the U.S. Department of Justice. See

  ECF No. 409 (Jan. 11 Order). The Order did not clarify the FBI’s deadline for such a position

  statement, but stated that the statement must be filed in a “timely” fashion. Id.

         Undersigned counsel for the FBI still has not received BuzzFeed’s official notice of the

  Court’s proposed unsealing. Although undersigned counsel’s office is located at 1100 L. St. NW

  in Washington D.C., BuzzFeed mailed such notice by certified mail to undersigned counsel’s

  attention at the Department of Justice building at 950 Pennsylvania Ave. N.W. in Washington,




                                                      1
Case 0:17-cv-60426-UU Document 412 Entered on FLSD Docket 01/13/2019 Page 2 of 3



  D.C., where it apparently was signed for on December 31, 2018. 1 To date, undersigned counsel

  still has not “received” the service copy of that notice. However, undersigned counsel did learn of

  the notice on January 2, 2019, upon receipt of BuzzFeed’s email attaching a courtesy copy of that

  notice.

            The FBI respectfully requests that its deadline to submit a position statement be based on

  that date, fourteen days from which would be January 16, 2019. See ECF No. 384 (Dec. 18 Order).

  The FBI requires this time to determine its position on the Court’s proposed unsealing and to

  coordinate with undersigned counsel about a statement explaining that position. Such coordination

  has been especially difficult because many of the individuals involved in the decision-making about

  the FBI Affidavit are or have been furloughed during the lapse in appropriations.

            Accordingly, the FBI respectfully requests up to and including January 16, 2019 – fourteen

  days after counsel for the FBI first became aware of the notice – to file its position statement

  regarding the Court’s proposed unsealing of the FBI Affidavit, which non-party FBI was ordered

  to provide BuzzFeed in this matter pursuant to a protective order preventing its further disclosure

  beyond the parties to this action. See BuzzFeed v. U.S. Dep’t of Justice, No. 17-mc-2429 (D.D.C.),

  ECF No. 33, at 25.

                                          Respectfully submitted this 13th day of January, 2019,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 JACQUELINE COLEMAN SNEAD
                                                 Assistant Branch Director, Federal Programs Branch

                                                 /s/ Anjali Motgi                                  _
                                                 ANJALI MOTGI


  1
    If BuzzFeed’s notice had been “received” on December 31, 2018, the FBI’s deadline to submit a
  position statement regarding the proposed unsealing of the FBI Affidavit would be fourteen days
  later—on January 14, 2019. See Dec. 18 Order at 3.
                                                    2
Case 0:17-cv-60426-UU Document 412 Entered on FLSD Docket 01/13/2019 Page 3 of 3



                                     Texas Bar # 24092864
                                     United States Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street, N.W.
                                     Washington, D.C. 20530
                                     (202) 305-0879 (office)
                                     (202) 616-8470 (fax)
                                     anjali.motgi@usdoj.gov

                                     Counsel for the Federal Bureau of Investigation




                                        3
